
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


March 31, 2008

Mr. Kenneth Zuerblis
15 James Trail
Long Valley, NJ 07853

Dear Mr. Zuerblis:

        ImClone Systems Incorporated ("ImClone Systems" or the "Company") is
pleased to offer you the position of Senior Vice President, Chief Financial
Officer reporting to John Johnson, Chief Executive Officer. In this position,
you shall be the most senior Finance and investor relations executive at the
Company and shall be responsible for all financial and investor relations
functions of the Company and for the preparation of all financial reports of the
Company. The following will summarize the terms and conditions of this offer:

Compensation:   Your bi-weekly base salary (annualized at $375,000) will be
$14,423.08.
Equity:
 
Participation in ImClone Systems' 2006 Stock Incentive Plan (the "Plan") with a
grant to you of 80,000 stock options vesting equally over four (4) years (the
"Options"). The exercise term of the Options will be ten (10) years from the
grant date, unless sooner forfeited pursuant to the terms of the Plan. Pursuant
to the Plan, the exercise price of the Options is determined by the closing
price of the stock on the date your employment commences with the Company. The
Options will be Non-Qualified Stock Options.
 
 
Your grant will be in accordance with the Plan, including the change in control
provision in Article XI of the Plan. Except as otherwise provided herein, the
options shall be governed by the terms of the Plan.
Annual Bonus:
 
You are eligible to receive an annualized bonus for 2008. The current target
bonus range for your position is 38 to 43 percent. Bonuses are granted at the
discretion of the Board of Directors and are based on factors that include, but
are not limited to, the financial performance of the Company, as well as the
performance of the individual employee.
Benefits:
 
You are eligible to participate in ImClone Systems' comprehensive health plan
including major medical, hospitalization, dental and vision insurance through
the Company's health insurance provider, which at this time is Aetna.
 
 
Short-term and Long-term Disability insurance.
 
 
Life Insurance in the amount of two-times your annual salary, up to a maximum of
$400,000. You may purchase up to five-times your annual salary, to a maximum of
$500,000 by participating in our Voluntary Life Insurance program.
 
 
You are eligible to participate in the 401(k) Employee Savings Plan.
 
 
You are eligible to participate in the Employee Stock Purchase Plan (ESPP).
 
 
One-hundred sixty (160) hours of vacation time, subject to the terms and
conditions of ImClone Systems' Vacation Policy.

--------------------------------------------------------------------------------




Termination of Employment by the Company without Cause:
 
If your employment is terminated by the Company without Cause, whether or not
such termination occurs before or after a Change in Control (as defined in the
Plan), your employment shall end as of the date of such termination and you
shall be entitled to the following, subject to the condition that you shall
execute a waiver and release substantially in the form attached hereto as
Schedule A. Such release shall be executed and delivered to the Company within
thirty (30) days of the date of the applicable date of termination.
 
 
a)
 
any amounts earned, accrued or owing to you but not yet paid under any employee
welfare and pension benefit plans, programs and/or arrangements applicable to
the Company's senior-level executives generally upon the terms and conditions,
as modified from time to time, of such plans, programs and arrangements (and the
plans, programs or policies referred to therein), payable at the time set forth
in the relevant plan, program or policy;
 
 
b)
 
a pro rata annual cash bonus award for the year of termination, based on actual
results, payable in the following calendar year at the time bonuses are paid to
similarly situated senior-level executives generally;
 
 
c)
 
your annual base salary, at the rate in effect on the date of termination
(without giving effect to any decrease in such rate which has given rise to Good
Reason), payable in installments for a period of 12 months, commencing (subject
to the provisos below) on the first regular payroll date after the date of
termination in accordance with the Company's regular payroll practices
applicable to payment of salaries, provided that no amounts shall be due prior
to the effective date of the release described above and the first installment
thereafter shall include all payments that would otherwise have been made prior
to the effective date of the release; and provided further that payments
pursuant to this section shall be subject to delay in accordance with all
applicable provisions of section 409A of the Internal Revenue Code of 1986 as
amended, and the regulations issued there under, and the rulings, notices and
other guidance issued by the Internal Revenue Services interpreting the same;
 
 
d)
 
full and immediate vesting of the equity grant described above, which shall
remain exercisable for ninety (90) days after the date of termination;
 
 
e)
 
provided you timely elect COBRA health continuation coverage and timely pay the
amount payable by similarly situated active senior-level employees, the Company
shall continue to provide medical coverage for you and your eligible dependents
until the earliest of (x) one (1) year from your termination, (y) your (or the
eligible dependent) ceasing to be eligible for COBRA coverage) or (z) you
commence employment with an employer who maintains a medical plan.

--------------------------------------------------------------------------------




Termination of Employment by you for Good Reason:
 
You may terminate your employment for Good Reason, whether or not such
termination occurs before or after a Change in Control (as defined in the Plan),
provided that the actual date of the termination of your employment occurs
during the 75-day period immediately following the date that the events or
actions constituting Good Reason first become known to you. Upon a termination
by you of your employment for Good Reason, your employment shall end as of the
date of such termination and you shall be entitled to the same payments and
benefits as provided above for termination by the Company without Cause. In no
event shall a termination of your employment for Good Reason occur unless you
give written notice to the Company stating with reasonable specificity the
events or actions that constitute Good Reason within 45 days of their occurrence
and providing the Company with an opportunity to cure (if curable) within
30 days.
Termination of Employment Due to Disability:
 
The Company may terminate your employment due to Disability by written notice to
you. In such event, your employment shall end as of the date of the termination
specified in such notice, and you shall be entitled to the following:
 
 
a)
 
your base salary that has been earned but not paid through the date of
termination, payable within 15 days of the date of termination;
 
 
b)
 
any incentive compensation earned for a fiscal year ending prior to the date of
termination, payable when such compensation is otherwise paid to other senior
executives generally in the calendar year of termination; and
 
 
c)
 
any amounts earned, accrued or owing to you but not yet paid under all employee
welfare and pension benefit plans, programs and/or arrangements applicable to
the Company's senior-level executives generally, payable at the time set forth
in the relevant plan, program and/or arrangement.
Termination of Employment Due to Death:
 
In the event of your death during the term of employment, your employment shall
end as of the date of your death and your estate and/or beneficiaries, as the
case may be, shall be entitled to the same benefits that are set forth in the
section above called "Termination of Employment Due to Disability."

        "Cause" shall mean (i) your indictment for, or a conviction of, or a
plea of nolo contendere to, a felony, any crime under the federal or state
securities laws or regulations, or a misdemeanor involving moral turpitude; or
(ii) your willful misconduct or gross negligence in the performance of your
duties hereunder; or (iii) your willful failure to attempt in good faith to
perform your duties hereunder, or your willful failure to attempt in good faith
to carry out the legal directions of the Chief Executive Officer promptly and
continuously, in either case after written notice of such failure; or
(iv) fraud, embezzlement, theft or dishonesty by you against the Company or any
subsidiary; or (v) any act of willful misconduct by you bringing harm, or in the
good faith judgment of the Company's Board of Directors, likely to bring harm to
the Company or any subsidiary (economically or as to reputation); or (vi) your
violation of a written policy or procedure of the Company or any subsidiary of a
material nature, as determined in the good faith judgment of the Company's Board
of Directors; or (vii) a mis-representation by you of your credentials or
experience; or (viii) your material breach of any

--------------------------------------------------------------------------------




provision of this letter that is not cured (if capable of being cured) within
10 days of your being given written notice from the Company specifying such
breach.

        "Disability" shall mean your inability, due to physical or mental
incapacity, to substantially perform your duties and responsibilities under this
letter for a period of (i) 6 consecutive months or (ii) 180 days in any 12-month
period, as determined in the good faith judgment of the Company's Board of
Directors.

        "Good Reason" shall mean, without your prior written consent, the
occurrence of any of the following events or actions within the 30-day period
preceding a notice of termination of employment delivered to the Company by you:
(i) a reduction of your base salary or target bonus as a percentage of base
salary, except due to an across the board reduction applicable to similarly
situated senior-level executives generally; (ii) a material breach by the
Company of this letter agreement; (iii) a material diminution in your titles,
authority, duties or responsibilities as the most senior Finance and investor
relations executive at the Company, responsible for all financial and investor
relations functions of the Company and for the preparation of all financial
reports of the Company, provided this shall not be deemed to have occurred as
long as you remain in actual practice the Company's most senior Finance and
Investor Relations executive; (iv) a change in the reporting structure so that
you report to someone other than solely to the Chief Executive Officer (or
reasonably comparable position or title); or; v) the Company requires you to
relocate your office a distance of greater than sixty (60) miles from its
current Branchburg, New Jersey location.

        During your employment and thereafter, the Company shall (i) indemnify
and hold you and your heirs and representatives harmless to the extent permitted
in the Company's by-laws in effect from time to time to the same extent as other
senior level executives and other directors receive from the Company, and
(ii) cover you under directors and officers insurance policies maintained by the
Company, if any, for its other officers and directors.

        This offer is contingent upon the satisfactory completion of ImClone
Systems' background check including, but not limited to, your references,
verification of past employment, education verification and criminal record
background check. You will receive an E-mail from ImClone Systems asking you to
complete the questionnaire so that we may conduct the background check. In
addition to completing the background check, you will need to sign and return
one copy of this letter in the envelope provided, or by faxing to
(908) 704-1772, within five (5) business days of receipt.

        This letter shall be governed by the laws of the State of New Jersey,
without regard to its choice of law principles.

        Your starting date will be March 31, 2008. Please contact me at
(908) 541-8009 if you have any questions. We look forward to the exciting
progress and success in the years ahead for both you and the Company.


Sincerely,
 
Agreed & Accepted By:
/s/  DAVID M. SCHLOSS      
 
/s/  KENNETH ZURBLIS      
 
3/31/08

--------------------------------------------------------------------------------

David M. Schloss  

--------------------------------------------------------------------------------

Kenneth Zurblis  

--------------------------------------------------------------------------------

Date Vice President, Human Resources        

DMS/clg

Enclosures

--------------------------------------------------------------------------------






SCHEDULE A


RELEASE


        This RELEASE ("Release") dated as of
this                                    day between ImClone Systems
Incorporated, a Delaware corporation (the "Company"), and Kenneth Zuerblis (the
"Executive").

        WHEREAS, the Executive's employment with the Company (has been) (will
be) terminated effective                        ; and

        WHEREAS, the Executive is entitled to certain compensation and benefits
upon such termination, contingent upon the execution of this Release;

        NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the Company and the Executive agree as follows:

        1.     Subject to Paragraphs 2 and 3 below, the Executive, on his own
behalf and on behalf of his heirs, estate and beneficiaries, does hereby release
the Company, and any of its Subsidiaries or affiliates, and, in their respective
capacities as such, each past or present officer, director, agent, employee
shareholder and insurer of any such entities, from any and all claims made, to
be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of or related to his employment with the Company, or arising out of or relating
to the severance of such employment relationship, or arising out of or related
to any act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this Release is
executed, which shall not be earlier than the date of the Executive's
termination of employment, but not limited to, those which were, could have been
or could be the subject of an administrative or judicial proceeding filed by the
Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including but not limited to,
every claim for front pay, back pay, wages, bonus, fringe benefit, any form of
discrimination (including but not limited to, every claim of race, color, sex,
religion, national origin, disability or age discrimination), wrongful
termination, emotional distress, pain and suffering, breach of contract or
compensatory or punitive damages, interest, attorney's fees, reinstatement or
reemployment, and claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act ("ADEA"), the
Older Workers Benefit Protection Act ("OWBPA"), the Americans with Disabilities
Act, the Employment Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the National Labor Relations Act, the Fair Labor Standards
Act, the Sarbanes-Oxley Act of 2002, each and every state or local variation of
these federal laws including without limitation the New York State Human Rights
Law, the New York City Human Rights Law, the New York Labor Law, the New York
Civil Rights Law, the Delaware Employment Discrimination Law, the New Jersey Law
Against Discrimination, the New Jersey Conscientious Employee Protection Act,
the New Jersey Equal Pay Act, and the New Jersey Family Leave Act, all as
amended, and any and all other applicable federal, state, and local fair
employment practices laws, individual or constitutional rights, and wage or
discrimination laws (statutory or decisional). If any court rules that such
waiver of rights to file, or have filed on his behalf, any administrative or
judicial charges or complaints is ineffective, the Executive agrees not to seek
or accept any money damages or any other relief upon the filing of any such
administrative or judicial charges or complaints. The Executive relinquishes any
right to future employment with the Company and the Company shall have the right
to refuse to re-employ the Executive without liability. The Executive
acknowledges and agrees that even though claims and facts in addition to those
now known or believed by him to exist may subsequently be discovered, it is his
intention to fully settle and release all such claims he may have against the
Company and the persons and entities described above, whether known, unknown or
suspected.

        2.     The Company acknowledges and agrees that the release contained in
Paragraph 1 does not, and shall not be construed to, release or limit the scope
of any (i) obligation of the Company to indemnify the Executive for his acts as
an officer or director of Company in accordance with the bylaws of Company and
the policies and procedures of Company, or pursuant to any directors and
officers

--------------------------------------------------------------------------------




liability insurance policy, (ii) obligation of the Company under any existing
welfare, retirement, fringe-benefit or other plan or program of the Company in
which the Executive and/or such dependents are participants or obligation of the
Company to pay severance or other payments and benefits to Executive subsequent
to the termination of Executive's employment with the Company under any
agreement, plan or program, and (iii) any right the Executive may have to
enforce this Agreement. Additionally, by executing this Agreement, Executive is
not waiving any claim that may not be released by law, or Executive's right to
file a charge with or participate in any investigation or proceeding conducted
by the U.S. Equal Employment Opportunity Commission or other government agency,
except that even if Executive files a charge or participates in such an
investigation or proceeding, Executive will not be able to recover damages or
equitable relief of any kind from the Company or other parties released pursuant
to Paragraph 1.

        3.     The Executive acknowledges that he has been provided at least
21 days to review the Release and has been advised to review it with an attorney
of his choice. In the event the Executive elects to sign this Release prior to
this 21 day period, he agrees that it is a knowing and voluntary waiver of his
right to wait the full 21 days. The Executive further understands that he has
7 days after the signing hereof to revoke it by so notifying the Company in
writing, such notice to be received by                within the 7-day period.
The Executive further acknowledges that he has carefully read this Release, and
knows and understands its contents and its binding legal effect. The Executive
acknowledges that by signing this Release, he does so of his own free will and
act and that it is his intention that he be legally bound by its terms.

        IN WITNESS WHEREOF, the parties have executed this Release on the date
first above written.

    IMCLONE SYSTEMS INCORPORATED
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
 


--------------------------------------------------------------------------------

Kenneth Zuerblis

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SCHEDULE A



RELEASE
